Exhibit 10.11

 

[g2018030817464893347779.jpg]

 

As of January 1, 2018

 

Scott Kelley, M.D.

 

Dear Scott:

 

We are pleased to offer you continued employment with Flexion Therapeutics, Inc.
(the "Company"), as Chief Medical Officer, reporting to Michael Clayman. This
letter agreement (the “Agreement”) replaces and supersedes the offer letter
between you and the Company dated April 13, 2016.

 

Compensation: Your compensation package includes the following:

 

 

•

Salary. A base salary at the rate of $15,384.62 on a bi-weekly basis (which
equates to $400,000 on an annualized basis), less payroll deductions and all
required withholdings and payable in accordance with the Company's standard
payroll practices as may be modified from time to time. As an exempt salaried
employee you are not eligible for overtime pay. You are eligible for performance
reviews on a periodic basis, and may be eligible for annual salary increases as
long as you remain employed by Flexion.

 

 

•

Bonus. Effective with the annual bonus payable in connection with the 2018
calendar year, a discretionary target performance bonus of forty percent (40%)
of your base salary (which bonuses, if any, are calculated annually, and subject
to approval by the Board of Directors of the Company (the "Board")). Among other
eligibility factors for such a discretionary bonus to be determined by the
Board, you must be employed in good standing at the time that bonuses are paid
out in order to be eligible for such a bonus.  Bonuses are paid on or before
March 15th of the calendar year following the applicable “bonus” year.

 

 

•

Equity. (1) You will be granted an option (the “Option”) under the Company’s
equity incentive plan in place at the time of grant (the "Plan"), to purchase
33,333 shares of common stock of the Company at an exercise price per share
equal to the fair market value per share of the Company's common stock on the
date of grant.  The Option will vest as to 25% of the shares of common stock
underlying such Option on the one year anniversary of the date of this Agreement
and as to 1/48th of the shares of common stock underlying such Option in equal
monthly installments on the last day of each month thereafter, subject to your
Continuous Service (as defined in the Plan) through each such vesting date.  All
other terms, conditions, and limitations of the Option will be set forth in a
stock option grant notice, the Company's standard stock option agreement and the
Plan (collectively, the “Stock Option Documents,” which shall govern your
Option).  To the extent there is a conflict between this Agreement and the Stock
Option Documents, the Stock Option Documents shall govern.

 

(2) In addition, you will be granted under the Plan 8,333 restricted stock units
(“RSUs”).  Subject to your Continuous Service with the Company through each
vesting date, 25% of the shares of common stock subject to the RSUs will vest on
each anniversary of the date of this

1

--------------------------------------------------------------------------------

 

Agreement so that all of the shares subject to the RSU will vest four years from
the date of this Agreement.  All other terms, conditions, and limitations of the
RSUs will be set forth in a Restricted Stock Unit Grant Notice, the Company's
Restricted Stock Unit Award Agreement and the Plan (collectively, the “RSU
Documents,” which shall govern your RSUs).  To the extent there is a conflict
between this Agreement and the RSU Documents, the RSU Documents shall govern.

 

 

•

Change of Control Severance Benefits. You are eligible for benefits under the
Company’s Change in Control Severance Benefit Plan (the “CIC Plan”) and
Participation Agreement (the “Participation Agreement”), which is included with
this Agreement.  

 

Benefits:  You will be eligible to participate on the same basis as similarly
situated employees in the Company's benefit plans in effect from time to time
during your employment.  All matters of eligibility for coverage or employee
benefits under any benefit plan shall be determined in accordance with the
provisions of such plan. For a more detailed understanding of the Company’s
benefits and the eligibility requirements, please consult the policies and
summary plan descriptions for the programs which will be made available to
you.  Please note that the Company reserves the right to change, alter, or
terminate any benefit plan in its sole discretion.  

 

At-Will Employment; Certain Conditions of Employment:  Your employment with the
Company is “at will,” which means that the Company may modify the terms of
employment at any time, and either you or the Company may terminate your
employment at any time for any or no reason, with or without prior
notice.  Along these same lines, please note that nothing in this Agreement is a
promise or guarantee of employment for any specific period of time or for
continued employment.

 

In addition to the above, by signing this Agreement you are representing that
you have full authority to accept this position and perform the duties of the
position without conflict with any other obligations, and that you are not
involved in any situation that might create, or appear to create, a conflict of
interest with respect to your loyalty to or duties for the Company. You
specifically warrant that you are not subject to an employment agreement or
restrictive covenant preventing full performance of your duties to the Company.

 

You further acknowledge that the Company’s board of directors has initially
determined that you will be performing significant policy-making functions for
the Company and shall therefore be regarded as a Section 16 officer of the
Company pursuant to Section 16(a) of the Securities Exchange Act (“Section 16
Officer”).  For so long as the Company’s board of directors continues to regard
you as a Section 16 Officer, you acknowledge your obligation to make certain
periodic filings with the SEC, including but not limited to, the “Initial
Statement of Beneficial Ownership of Securities” on Form 3 and the “Statement of
Changes of Beneficial Ownership of Securities” on SEC Form 4.  You represent and
warrant that you will timely comply with all obligations relating to your role
as a Section 16 Officer.  

 

Severance Eligibility: Subject to the other provisions of this Agreement, upon
termination of your employment, the Company shall pay your base salary and
accrued and unused vacation benefits earned through the date of termination at
the rate in effect at the time of termination, less standard deductions and
withholdings (the “Accrued Obligations”).  In addition, you will be eligible for
the following severance benefits if your employment is terminated under the
circumstances described below.

 

If the Company terminates your employment without Cause (as defined below) or if
you terminate your employment for Good Reason (as defined below) and provided
such termination constitutes a “Separation from Service” (as defined under U.S.
Treasury Regulation Section 1.409A-1(h), without regard to any alternative
definition thereunder) and such termination is not as a result of your death or
Disability, then in addition to the Accrued Obligations, you will be eligible to
receive the following benefits:

2

--------------------------------------------------------------------------------

 

(i)You shall continue to receive your then-current base salary (ignoring any
decrease that forms the basis for your termination for Good Reason, if
applicable), less standard deductions and withholdings, for fifteen (15) months
following the date of termination (the “Severance Period”).

(ii)If you are eligible for and timely elect to continue your health insurance
coverage under the Company’s group health plans under the Consolidated Omnibus
Budget Reconciliation Act of 1985 or the state equivalent (“COBRA”), the Company
will pay the COBRA premiums for you and your eligible dependents until the
earlier of (A) the end of the Severance Period, (B) the expiration of your
eligibility for the continuation coverage under COBRA or (C) such time as you
become employed by another employer or self-employed through which you are
eligible for health insurance (thereafter, you will be responsible for all COBRA
premium payments, if any) (such period from your termination date through the
earliest of (A) through (C), the “COBRA Payment Period”). For purposes of this
Section, references to COBRA premiums shall not include any amounts payable by
you under an Internal Revenue Code Section 125 health care reimbursement plan.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the Company cannot provide the COBRA premiums without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof pay you a taxable cash amount, which payment
shall be made regardless of whether you elect health care continuation coverage
(the “Health Care Benefit Payment”). The Health Care Benefit Payment shall be
paid in monthly installments on the same schedule that the COBRA premiums would
otherwise have been paid to you and shall be equal to the amount that the
Company would have otherwise paid for COBRA premiums (which amount shall be
calculated based on your COBRA premium for the first month of coverage), and
shall be paid until the earlier of (i) expiration of the COBRA Payment Period or
(ii) the date you voluntarily enroll in a health insurance plan offered by
another employer or entity.

(iii)If your termination occurs within one (1) month prior to or twelve (12)
months following a Change in Control, you shall be eligible to receive the
payments and benefits as described in the Company’s Change in Control Severance
Benefit Plan (the “CIC Plan”) and the Participation Agreement thereunder (the
“Participation Agreement”) attached thereto.  If as a result of your termination
or resignation you become entitled to severance benefits under the CIC Plan and
you are also entitled to severance benefits described under Sections (i) and
(ii) of the “Severance Eligibility” section of this Agreement above, the
severance benefits under the CIC Plan shall be provided in lieu of the severance
benefits you are entitled to under Sections (i) and (ii) of the “Severance
Eligibility” section of this Agreement described above. 

Severance benefits under this Agreement are expressly conditioned upon (a) your
delivery to the Company of a signed release and waiver of claims in such form as
may be specified by the Company (the “Release”) within the applicable deadline
set forth therein, and permitting the Release to become effective in accordance
with its terms no later than the Release Deadline (as defined in the Section
409A Section below); and (b) your fully complying with your obligations under
your Proprietary Information, Inventions, Non-Solicitation, and Non-Competition
Agreement dated August 23, 2017 which remains in full force and effect.

For the avoidance of doubt, you shall not be eligible for severance and
continued benefits (other than the Accrued Obligations) if you resign without
Good Reason, are terminated by the Company for Cause, or are terminated due to
your death or Disability.

Definitions: For purposes of this Agreement, the following terms shall have the
following meanings set forth in the CIC Plan: Cause, Good Reason, and Change in
Control.

Section 409A: Notwithstanding anything in this Agreement to the contrary, the
following provisions apply to the extent severance benefits provided herein are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and other guidance thereunder and any state

3

--------------------------------------------------------------------------------

 

law of similar effect (collectively “Section 409A”). Severance benefits shall
not commence until you have a Separation from Service. Each installment of
severance benefits is a separate “payment” for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(i), and the severance benefits are intended to satisfy
the exemptions from application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However,
if such exemptions are not available and you are, upon Separation from Service,
a “specified employee” for purposes of Section 409A, then, solely to the extent
necessary to avoid adverse personal tax consequences under Section 409A, the
timing of the severance benefits payments shall be delayed until the earlier of
(i) six (6) months and one day after your Separation from Service, or (ii) your
death. You shall receive severance benefits only if you execute and return to
the Company the Release within the applicable time period set forth therein and
permit such Release to become effective in accordance with its terms, which date
may not be later than sixty (60) days following the date of your Separation from
Service (such latest permitted date, the “Release Deadline”). If the severance
benefits are not covered by one or more exemptions from the application of
Section 409A and the Release could become effective in the calendar year
following the calendar year in which your Separation from Service occurs, the
Release will not be deemed effective any earlier than the Release Deadline. None
of the severance benefits will be paid or otherwise delivered prior to the
effective date of the Release. Except to the minimum extent that payments must
be delayed because you are a “specified employee” or until the effectiveness of
the Release, all amounts will be paid as soon as practicable in accordance with
the schedule provided herein and in accordance with the Company’s normal payroll
practices.  All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by you during the time periods described in this Agreement. All reimbursements
shall be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.  The benefits under
this Agreement are intended to qualify for an exemption from application of
Section 409A or comply with its requirements to the extent necessary to avoid
adverse personal tax consequences under Section 409A, and any ambiguities herein
shall be interpreted accordingly.

Compliance with Rules, etc.:  You will comply at all times with (i) all Company
policies, rules and procedures as they may be established, stated and/or
modified from time to time at the Company’s sole discretion, (ii) the terms of
that certain Proprietary Information, Inventions, Non-Solicitation, and
Non-Competition Agreement that you signed with the Company on August 23, 2017
and which remains in full force and effect, and (iii) all laws and regulations
applicable to the Company’s business and your performance of your duties for the
Company. 

General:  By signing this Agreement, you acknowledge that the terms described in
this letter, together with the Equity Documents and Proprietary Information
Agreement attached hereto, set forth the entire offer to you and understanding
between you and the Company and supersedes any prior representations or
agreements, whether written or oral pertaining to the subject matter
herein.  You further acknowledge that there are no terms, conditions,
representations, warranties or covenants other than those contained herein. No
term or provision of this letter may be amended waived, released, discharged or
modified except in writing, signed by you and an authorized officer of the
Company, except that the Company may, in its sole discretion, adjust salaries,
incentive compensation, stock plans, benefits, job titles, locations, duties,
responsibilities, and reporting relationships.

 

4

--------------------------------------------------------------------------------

 

We look forward to your continued contributions to the Flexion team.  

 

Sincerely,

 

 

/s/ Michael D. Clayman

Michael Clayman

Chief Executive Officer

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

/s/ Mark Levine

 

Date:

 

5 Jan 2018

 

 

Scott Kelley, M.D.

 

 

 

 

 

 

Attachments:

Change in Control Severance Benefit Plan Participation Agreement

5